DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to the amendment filed on 1 December 2021.  Claims 21, 31 and 39 have been amended.  Claims 21-40 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting over claims 1-19 of U.S. Patent No. 10/867,341 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  


16/951,670
10,867,341
21.  A computer-implemented method for facilitating purchase of a merchandise 

store based on signals transmitted between the customer device and a physical 
sensor located in the store, the sensor being associated with a sensor 
identifier;  receiving, by the sensor, information indicating merchandise items 
located within a first distance from the determined location of the customer 
device, the information being received by the sensor from a database storing 
sensor position data associated with the sensor identifier and distances between the merchandise items and the sensor within 
  the store the fist distance comprising a predetermined threshold distance ;  transmitting, by the sensor for display on a 
graphical user interface on the customer device, a list of merchandise items 
located within the first distance from the determined location of the customer 

merchandise items located within a second distance from the customer device;  
identifying, in response to the request of the customer device, merchandise 
items located at the second distance, wherein the second distance is less than 
or equal to the first distance;  receiving a selection of a merchandise item 
from the customer device;  identifying a purchase price for the selected 
merchandise item;  receiving, from the customer device, a purchase preference 
to receive a notification when the merchandise item is available at or below a 
desired purchase price;  determining a discounted price less than or equal to 
the desired purchase price by applying a determined discount offer to the 
purchase price;  and transmitting, to the customer device, a notification that 




Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of the ordinary skill in the art.  16/951,640 omits the “wherein the first distance comprises measurement or a range” from the receiving step.  One of ordinary skill in the art would have contemplated that this limitation is further defines the . 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

The closest prior arts as follows:
Fernandez (US Pub., 2014/0089111 A1) disclose a system adapted to allow consumer to order delivery product and server.  The system includes: a set of sensors, each sensors in the set of sensors adapted to transmit a wireless beacon signal including a sensor ID associated with the sensor, wherein each sensor in the set of sensors is associated with a particular location; and a server adapted to receive a request that includes the sensor ID from a mobile device associated with a particular consumer.

Sorden et al (US Pub., 2013/0091452 A1) discloses wherein said wireless device is associated with a data management component, and wherein said data management component is capable of determining the distance between said wireless device and the location of at least some location -based information received from said first computing device; and wherein the wireless device is operable to present said location-based information on the wireless device (paragraph [0165]).
Pijl et al (US Pub., No., 2015/0087332 A1) discloses a method of controlling a device that comprises a receiver and a movement sensor, the method comprising (a) 

Reasons for overcoming the prior arts: 

None of the above prior arts either alone or in a combination teach or suggest “receiving, by the sensor, information indicating merchandise items located within a first distance from the determined location of the customer device, the information being received by the sensor from a database storing sensor position data associated with the sensor identifier and distances between the merchandise items and the sensor within   the store the first distance comprising a predetermined threshold distance”

Response to Arguments
Due to the amendment to claims 21, 31 and 37, the 35 U.S.C 103(a) rejection has been withdrawn.
Applicant's arguments of the Double Patenting rejection with respect to claims 21-40   filed on 1 December 2021 have been fully considered but they are not persuasive. Applicants’ arguments of the amended claim recites “receiving, by the sensor, information indicating merchandise items located within a first distance from the determined location of the customer 
distances between the merchandise items and the sensor within   the store the first distance comprising a predetermined threshold distance” which is not recited  in the claims of 341patent.  Independent claims 31 and 40 although different in the scope form claim 21 recite similar subject matter is not persuasive.   The current application recites “   distances between the merchandise items and the sensor within   the store the first distance comprising a predetermined threshold distance “while the 341 applications recites “inventory information for the store, wherein the first distance comprises a measurement or a range”.  The claims at issue are not identical, they are not patentably distinct from each other because: though the wordings are different, the limitation carried are either inherently implied or would have been obvious to one of the ordinary skill in the art.     One ordinary skill contemplated that the inventory items includes the merchandize item   and the first distance comprises measurement ranges includes the predetermined threshold distance.  Conversely, the communication in a different way of wording to the patent in order to cover slightly broader limitations and to extend patent coverage.  Furthermore, the claimed elements perform the same function as patented application.   Therefore, the double patenting rejections with respect to claims 21-40 is maintained.  

 
Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SABA DAGNEW/Primary Examiner, Art Unit 3682